MEMORANDUM ***
David Allen Dugan appeals his conviction and sentence for transmitting threats using interstate commerce, in violation of 18 U.S.C. § 875(c). As the facts and the procedural posture of the case are known to both parties, we repeat them here only as necessary.
Dugan first argues that the district court erred in denying his motion to determine mental competency. We disagree. The record fails to demonstrate that a reasonable judge would have a bona fide doubt about Dugan’s competence. See 18 U.S.C. § 4241(a); United States v. George, 85 F.3d 1433, 1437 (9th Cir.1996). Thus, the district court did not err in denying Dugan’s motion for a competency hearing. Nor did the district court abuse its discretion in denying Dugan’s motion for a psychiatric or psychological examination. See 18 U.S.C. § 4241(b); George, 85 F.3d at 1436-37.
Dugan next contends that the district court erred in enhancing his sentence under U.S.S.G. § 2A6.1(b)(l) (2005). That section provides a six-level enhancement if “the offense involved any conduct evidencing an intent to carry out such threat.” Id. Dugan’s argument that the district court could not consider conduct occurring prior to the threat for purposes of U.S.S.G. § 2A6.1(b)(l) is squarely foreclosed by our precedent. United States v. Hines, 26 F.3d 1469, 1473 (9th Cir.1994); see also U.S.S.G. § 2A6.1 cmt. n. 1. Finally, the district court did not clearly err in finding that Dugan engaged in conduct evidencing an intent to carry out a threat. Dugan stipulated to the fact that before threatening to “shoot[ ] the pipes and machinery in an attempt to shut down production” at Intel Corporation, he purchased an AK-47 assault rifle. Dugan farther stipulated to the fact that after that threat, he picked up the AK-47 assault rifle, along with 1000 rounds of ammunition and four magazines for that weapon. Because the district court did not err in applying the Guidelines and because Dugan does not challenge the reasonableness of his sentence, the district court’s decision is
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.